UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-1398


ELK RUN COAL COMPANY, INCORPORATED,

                 Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; WANLESS MCARTHUR HARVEY,

                 Respondents.



On Petition for Review of an Order of the Benefits Review Board
(11-0305-BLA).


Submitted:   May 30, 2014                       Decided:    June 3, 2014


Before DUNCAN    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, Tiffany B. Davis, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.   M. Patricia Smith,
Solicitor of Labor, Rae Ellen James, Associate Solicitor, Sean
G. Bajkowski, Counsel for Appellate Litigation, Ann Marie
Scarpino, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Joseph E. Wolfe, Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD &
REYNOLDS, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elk Run Coal Company, Inc., petitions for review of

the Benefits Review Board’s decision and order affirming the

administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2012).                    Our review of the parties’

briefs    and       the   record     on   appeal   discloses     that   the   Board’s

decision       is    based    upon    substantial     evidence    and    is   without

reversible error.            Accordingly, we deny the petition for review

for the reasons stated by the Board.                  Elk Run Coal Co., Inc. v.

Dir., Office of Workers’ Comp. Programs, No. 11-0305-BLA (B.R.B.

Jan. 30, 2012).              We dispense with oral argument because the

facts    and    legal     contentions       are    adequately    presented     in   the

materials       before     this    court    and    argument    would    not   aid   the

decisional process.



                                                                   PETITION DENIED




                                             2